UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-24002 CENTRAL VIRGINIA BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1467806 (I.R.S. Employer Identification No.) 2036 New Dorset Road, Post Office Box 39 Powhatan, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(804) 403-2000 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 10, 2011 Common stock, par value $1.25 Index CENTRAL VIRGINIA BANKSHARES, INC. QUARTERLY REPORT ON FORM 10-Q INDEX Part I.Financial Information Page No. Item 1 Financial Statements Consolidated Balance Sheets - September 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) – Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Stockholders’ Equity - Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2011 and 2010 (Unaudited) 7 Notes to Consolidated Financial Statements - September 30, 2011 and 2010 (Unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3 Quantitative and Qualitative Disclosures About Market Risk 52 Item 4 Controls and Procedures 52 Part II.Other Information Item 1 Legal Proceedings 53 Item 1A Risk Factors 53 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3 Defaults Upon Senior Securities 53 Item 4 Removed and Reserved 53 Item 5 Other Information 53 Item 6 Exhibits 53 Index PART I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS CENTRAL VIRGINIA BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS September 30, 2011 and December 31, 2010 (Dollars in thousands except per share amounts) September 30, 2011 December 31, 2010 ASSETS (Unaudited) (Audited) Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Securities available for sale at fair value Securities held to maturity at amortized cost(fair value 2011- $1,576 ; 2010- $2,541) Total securities Mortgage and SBA loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned, net of valuation allowance of $181 and $93, respectively Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Non-interest bearing demand deposits $ $ Interest bearing demand deposits and NOW accounts Savings deposits Time deposits, $100,000 and over Other time deposits Total deposits Securities sold under repurchase agreements FHLB borrowings Capital trust preferred securities Accrued interest payable Other liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY Preferred stock, $1.25 par value, $1,000 liquidation value, 1,000,000 shares authorized and 11,385 shares issued and outstanding $ $ Common stock, $1.25 par value; 30,000,000 shares authorized; 2,673,666 (includes 47,689 of restricted stock awards) and 2,622,529 shares issued and outstanding, respectively Common stock warrant Discount on preferred stock ) ) Surplus Retained deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 Index CENTRAL VIRGINIA BANKSHARES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands except per share data)(Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Interest and fees on loans $ Interest on securities and federal funds sold: U.S. Government Treasury notes, agencies and corporations States and political subdivisions 88 97 Corporate and other Interest on federal funds sold 10 7 34 21 Total interest income Interest expense: Interest on deposits Interest on borrowings: Securities sold under repurchase agreements 2 5 9 18 FHLB borrowings Capital trust preferred securities 40 36 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Deposit fees and charges Other service charges, commission and fees Increase in cash surrender value of life insurance Realized gains on securities 46 Other operating income 53 39 Total non-interest income Non-interest expense: Salaries and benefits Occupancy expenses Furniture and equipment expenses FDIC insurance expense Loss on securities write-down (1) - - 13 87 Loss on devaluation of other real estate owned Other operating expenses Total non-interest expenses Income (loss) before income taxes ) ) Income tax expense - - Net income (loss) $ $ ) $ $ ) Effective dividends accrued on preferred stock Net income (loss) available to common stockholders $ $ ) $ $ ) Income (loss) per common share, basic $ $ ) $ $ ) Income (loss) per common share, diluted $ $ ) $ $ ) (1) Total of other-than-temporary impairment losses on securities in the nine months ended September 30, 2011 and 2010 is $1.25 million and $1.78 million of which $1.24 million and $1.69 million have been recognized in other comprehensive loss, and impairment losses of $13 thousand and $87 thousand have been recognized in earnings in the nine months ended September 30, 2011 and 2010. See Notes to Consolidated Financial Statements. 4 Index CENTRAL VIRGINIA BANKSHARES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (dollars in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss): Unrealized holding (losses) gains arising during the period $ ) $ $ $ Less:reclassification adjustment for gains included in net income ) Less:reclassification adjustment for loss on write-down of securities - - 13 87 Other comprehensive income (loss) $ ) $ $ $ Comprehensive income (loss) $ ) $ ) $ $ ) See Notes to Consolidated Financial Statements. 5 Index CENTRAL VIRGINIA BANKSHARES, INC. Consolidated Statements of Stockholders’ Equity (dollars in thousands, except share amounts) For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) Preferred Stock Common Stock Surplus Retained Earnings (Deficit) Common Stock Warrant Discount on Preferred Stock Accumulated Other Comprehensive (Loss) Total Balance, December 31, 2009 $ ) $ ) $ Cumulative effect of accounting error Net loss - - - ) - - ) Other comprehensive income - Accretion of preferred stock discount - - - ) - 55 - - Issuance of 4,183 shares of common stock pursuant to dividend reinvestment plan - 5 6 - 11 Balance, September 30, 2010 $ ) $ $ ) $ ) $ Balance, December 31, 2010 $ ) $ $ ) $ ) $ Net income - Other comprehensive income - Accretion of preferred stock discount - - ) - 55 - - Compensation expense for restricted stock - - 18 - 18 Issuance of 1,191 shares of common stock pursuant to employment agreement - 1 - 1 Issuance of 2,257 shares of common stock pursuant to dividend reinvestment plan - 3 - 3 Balance, September 30, 2011 $ $ $ $
